DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 12/18/2020 has been received and entered into the case record.
Claim 1 is amended. 
Claims 19-21 are withdrawn
Claims 1, 3-5 and 12 are pending and have been considered on the merits. 
All arguments have been fully considered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on December 4, 2015. It is noted, however, that applicant has not filed a certified copy of the 10-2015-0172501 application as required by 37 CFR 1.55.
However, receipt is acknowledged of a certified copy of the 10-2014-0173007 application filed in Korea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-5, and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Vacanti (WO 2013/163296; IDS Reference No. 1 filed on 05/31/17) in view of Guannan (WO 2013/134931; previously cited on 08/15/19, PTO-892 Ref. Citation N), Hunter (Ultrasonics Sonochemistry 15: 101-109; previously cited on 08/15/19, PTO-892 Ref. Citation U), Guannan (2013. Biomaterials 34: 3215-3222; herein Guannan2 as set forth in the previous office action filed on 09/18/20 and as discussed below, and in further view of Hua (2000. Wat. Res. Vol. 34, No. 15, pp. 3888-3893)
Regarding claims 1, Vacanti discloses a method of generating or producing pluripotent cells from differentiated cells (para. 0005). The method to generate a pluripotent cell comprises subjecting a cell to a type of stress which can be ultrasonic stimulation (para. 0006 and 0008). Furthermore, Vacanti discloses that stress can be applied to a cell in a cell culture (i.e. cells in a culture medium) (para. 0089).
Vacanti does not teach that the media is treated with ultrasonic stimulation to enhance spheroid-forming efficacy, that the pluripotent cells are in a form of spheroids, nor that the treatment of the mixture with ultrasonic stimulation (i.e. treatment of ultrasound) is performed at an output intensity of 3 to 7 W/cm2 for 7-13 minutes for the culture media and 0.5 W/cm2 to 3 W/cm2 for the mixture of cells and culture media for 1 to 5 seconds---.
Guannan teaches method of reprogramming cells comprising culturing the cells under a condition that allows formation of a 3D cell aggregate, wherein the cells are induced into reprogramming (para. 0002). The 3D cell aggregate has a sphere-like shape (i.e. spheroid) (para. 0005). Guannan discloses that the reprogramming of cells such as fibroblasts and cancer cells results in stem cell with a level of potency that can be pluripotent (para. 0026, 0028-0029). 
Hunter teaches the ability of ultrasound to inactivate bacterial cells (p. 101). The ultrasound device used was operated at intensities of 9.43 W/cm2 and 14.15 W/cm2 (Table 1). Furthermore Figure 10 shows that a radial horn operated at a power density of 18.86 W/cm3 (i.e. an intensity of 14.15 W/cm2 as shown by Table 1) resulted in bacterial survival of about 0.01% after 5 minutes of exposure.
Hua teaches a method of inactivation of E. coli with ultrasound as a method of disinfection to assess the viability of its ability to irradiate (Abstract, p. 3888). The ultrasound intensities vary from 4.56 2 to 74.1 W/cm2 (i.e. 3 - 7 W/cm2)over the course of 30 minutes, sampling every 5 minutes (i.e. sampled within the 7-13 minute limitation) (p. 3890). Inactivation occurs most readily at 74.1 W/cm2, however Hua notes that the inactivation rates for both 4.56 W/cm2 and 74.1 W/cm2 are very close in value (p. 3890). 
It would be obvious to one of ordinary skill to combine the method of ultrasonic stimulation in creating pluripotent cells as taught by Vacanti with the method of creating spheroids of reprogrammed cells taught by Guannan and the method of treating the cell culture and media with ultrasonic stimulation taught by Hunter at the intensity of Hua with a reasonable expectation of success. Vacanti uses ultrasound to produce pluripotent cells. One would be motivated to create spheroids of pluripotent cells by as taught by Guannan because 3D sphere cultures may form inner hypoxic conditions favorable for maintaining pluripotency of stem cells (Guannan2, pages 3220-3221). One would further be motivated to not only treat the cell mixture with ultrasonic stimulation as taught by Vacanti to yield pluripotent cells but also apply the stimulation to treat the cell culture medium. Doing so would have sterilized the culture medium before adding the cells, thereby providing a sterile environment which Vacanti discloses for their invention (page 41, paragraph [00161]). There would have been a reasonable expectation that this exposure of ultrasound would have sterilized the culture medium since Hunter provides data showing that ultrasound applied at an intensity of 14.15 W/cm2 for about 5 minutes resulted in reducing bacterial survival from 100.00% to about 0.01% (Figure 10). Furthermore, Hua demonstrates that intensities ranging from 4.56 W/cm2 to 74.1 W/cm2 are effective and can significantly decrease bacterial survival through inactivation and that the rates of the two different intensities are essentially the same (Hua, p. 3890). Based off of the broad scope of the experiment wherein 4.56 W/cm2 and 74.1 W/cm2 over the course of 30 minutes measured at 5 minute intervals ended up having very similar inactivation rates as shown in Fig 1 of Hua, it can be concluded the intensity at which the ultrasound is applied and the length of time is a case of routine optimization dependent on the starting population of bacteria in order to sterilize the cell culture.

Regarding claim 3, Vacanti teaches that the induced pluripotent cell can express a detectable and/or increased level of a stem cell marker, wherein the stem cell marker can be Oct 3/4 (para. 0165). 
Regarding claim 4, Vacanti teaches generating pluripotent cells from differentiated/adult cells wherein the differentiated cells are somatic cells (i.e. fibroblasts) (para 0005, 0067-0069). Additionally can be performed with a cell obtained from a subject with a disease wherein the disease involves cells which have genetic mutations (i.e. cancer cells) (para. 0105).
Regarding claim 5, Vacanti discloses that the pluripotent cells generated according to their methods can be cultured in an ES media wherein ES is an abbreviation for embryonic stem media (i.e. embryonic stem cell culture medium) (para. 0075 and 0106).
Regarding claim 12, Vacanti does not teach the mixture being cultured for for 3 to 10 days using a suspension culture method or a monolayer culture method.
Guannan teaches in the reprogramming method that cells are cultured in suspension (para. 0004). Additionally, Guannan discloses that the cells can be 3D cultured for 5 days to 10 days (para. 0096).
It would have been obvious to one of ordinary skill in the art to culture the cells treated via an ultrasound taught by Vacanti with the suspension method taught by Guannan for 5 days to 10 days. In doing so, an artisan would be able to create spheroids with a reasonable expectation of success. One would be motivated to create spheroids of pluripotent cells because 3D sphere cultures may form inner hypoxic conditions favorable for maintaining pluripotency of stem cells and can provide a safer and more practical technique to reprogram cells with physical approaches (Guannan2, pages 3220-3221).
Therefore the invention as a whole would be obvious at the time of the effective filing date to one of ordinary skill in the art. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 3-5 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-15 of copending Application No. 16/082926 in view of Guannan (WO 2013/134931; previously cited on 08/15/19, PTO-892 Ref. Citation N)) as set forth in the previous office action filed on 02/20/20 and as discussed below, and in further view of Guannan (2013. Biomaterials 34: 3215-3222; hereinafter Guannan2).
Claims 1-6 and 8-15 of ‘926 and claims 1, 3-5, and 12 recite methods of reprogramming cells which are not patentably distinct.
Independent claim 1 of ‘926 recites a cell reprogramming method encompassing the embodiment of subjecting a mixture of differentiated cells and a culture medium to physical stimulation wherein the physical stimulation reads on the energy applied to the culture medium and cell culture of instant claim 1, a method of reprogramming differentiated cells.  
	Claims 1-6 and 8-15 of ‘926 differ from the instant claims in that they do not recite spheroid formation when subjecting a cell to physical stimulation (i.e applying energy) to obtain reprogrammed cells that are pluripotent.
Guannan teaches method of reprogramming cells comprising culturing the cells under a condition that allows formation of a 3D cell aggregate, wherein the cells are induced into reprogramming (para. 0002). The 3D cell aggregate has a sphere-like shape (i.e. spheroid) (para. 0005). Guannan discloses that the reprogramming of cells such as fibroblasts and cancer cells results in stem cell with a level of potency that can be pluripotent (para. 0026, 0028-0029). 
It would have been obvious to one of ordinary skill in the art to form spheroids as taught by Guannan with the method as claimed in ‘926 of reprogramming cells with a reasonable expectation of success. One would be motivated to create spheroids of pluripotent cells because 3D sphere cultures may form inner hypoxic conditions favorable for maintaining pluripotency of stem cells (Guannan2, pages 3220-3221).
Therefore, the invention is rejected on the grounds of nonstatutory double patenting.

Response to Arguments
Applicant's arguments filed 12/18/2020 regarding the 103 rejection and double patenting rejection have been fully considered but they are not persuasive. 
On pages 4-5, Applicant states that Hunter does not teach the new range of ultrasound intensity and suggested a previous study used too low a power of intensity and therefore would not teach the newly amended range of 3 to 7 W/cm2. Furthermore, Applicant states that Vacanti et al. is based on a paper which failed to reproduce results and was advised to be retracted.
Examiner agrees that Hunter does not teach the new range of ultrasound intensity and thus has incorporated the reference of Hua to address the newly amended limitation and show that the intensity is a matter of routine optimization in sterilizing cell cultures.
On page 5, Applicant states that the co-pending application rejected in the double patenting rejection does not recite all of the limitations of claim 1 and is not obvious over the current application’s claims. 
Examiner disagrees. Taking into account each claim that is recited in the co-pending application and that the dependents all stem from independent claim 1 and thus read on the limitations of the claims of the instant application when combined with the references set forth in the previous Office Action filed on 09/18/2020. The double patenting rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635